DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-10, 12-16 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sabatelli (2013/0331127).
Regarding claims 13 and 18, Sabatelli discloses a system (See figs. 1-4), comprising: one or more processors; and memory configured to store instructions that, when executed by the one or more processors cause the one or more processors to perform operations (See paragraph [0046, 0050-0051]) that include: 39Attorney Docket No. ZS202-20814 receiving, from a computing device of a user, a proximity-based reminder intended for a target recipient, wherein the proximity-based reminder is based on user interface input of the user and wherein the target recipient is in addition to the user and is distinct from the user, and wherein the computing device of the user is distinct from the computing device of the target recipient (See fig. 2 and fig. 5 step 502, par [0039]); identifying, based on the proximity-based reminder, the target recipient for the proximity-based reminder; in response to identifying the target recipient, performing one or more iterations of 
Claims 1 and 6 are rejected for the same reasons as set forth in claims 13 and 18, as method.
Claims 7 and 12 are rejected for the same reasons as set forth in claims 13 and 18, as apparatus.
Regarding claim 14, Sabatelli discloses as cited in claim 13.  Sabatelli further discloses prior to determining whether the target recipient computing device of the target recipient is within the determined proximity: rendering notification output, for the target recipient, wherein the notification output indicates, to the target recipient, the user generated the proximity-based reminder (See fig. 5 step 504 and par [0040]).
Claim 2 is rejected for the same reasons as set forth in claim 14, as method.
Claim 8 is rejected for the same reasons as set forth in claim 14, as apparatus.
Regarding claim 15, Sabatelli discloses as cited in claim 13.  Sabatelli further discloses prior to causing the output, that is indented for the target recipient and that is based on the proximity-based reminder, to be rendered: 40Attorney Docket No. ZS202-20814 determining the target user consents to proximity-based reminders from the user (See fig. 5 step 504 and par [0040]). 
Claim 3 is rejected for the same reasons as set forth in claim 15, as method.

Regarding claim 16, Sabatelli discloses as cited in claim 13.  Sabatelli further discloses subsequent to causing the output, that is intended for the target recipient and that is based on the proximity-based reminder, to be rendered: determining whether the target user consents to one or more further proximity-based reminders from the user (i.e. step 504 is repeated when the user creates a different reminder intended for the target recipient in future) (See fig. 5 step 504 and par [0040]).
Claim 4 is rejected for the same reasons as set forth in claim 16, as method.
Claim 10 is rejected for the same reasons as set forth in claim 16, as apparatus.
Allowable Subject Matter
Claims 5, 11 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 17, Sabatelli discloses as cited in claim 16.  However, Sabatelli fails to disclose: determining the target user consents to one or more further proximity-based reminders from the user; subsequent to determining the target user consents to one or more further proximity-based reminders from the user: receiving, from the computing device of the user, an additional proximity- based reminder intended for the target recipient; performing one or more or more further iterations of determining whether the target recipient computing device of the target recipient is within a further determined proximity of the computing device of the user; and in response to determining the computing device of the target recipient is within the further determined 
Claim 5 is objected for the same reasons as set forth in claim 17, as method.
Claim 11 is objected for the same reasons as set forth in claim 17, as apparatus.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See PTO-892 for a listing of cited prior arts of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A TRAN whose telephone number is (571)272-7858. The examiner can normally be reached Mon-Fri: 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/TUAN A TRAN/Primary Examiner, Art Unit 2648